DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 10/16/2019.

Information Disclosure Statement
The information disclosure statements filed 10/16/2019 and 03/20/2020 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.
Abstract
                Applicant is reminded of the proper content of an abstract of the disclosure, the abstract of instant application is objected to because abstract mention “Figure 8” in the last line, this phrase should be omitted from the abstract.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7,10,13, 17, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 13:
	The claim 13 recites limitation “wherein the method comprises selecting the set of blades from the superset for assembly around the disc hub”, which appears to be indefinite, since claim and specification fails to define or explain as how the process of selecting the blades will take place. For this reason, the metes and bounds of claim 13 cannot be ascertained and the claim appears to be indefinite. The claim has been rejected as best understood.   
Regarding claim(s) 7, 10, 17, and 18, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 8, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The Impact of Uncertain Stagger Angle Variation on High-Pressure Compressor Rotor Performance” by ZHENG et al. (ZHENG).
Re: Claim 1:
ZHENG discloses:
A bladed disc comprising: 
a disc hub (See Page 2 para 1: A rear-stage rotor of a high-pressure compressor was used in this study, and its detailed geometric parameters are shown in table 1, hub is implicit); and
a set of blades (See table 1) angularly distributed around the disc hub; 
wherein there is variation in a geometric parameter (See Fig.8a: staggered angle) between the blades; and 
wherein the blades are positioned around the disc hub such that for a majority of pairs of neighboring blades in the set, an interval between values of the geometric parameter between the blades of the pair is less than 0.5 standard deviations of the geometric parameter for the set of blades (directly derivable from the value of the stagger angles in table 1 and figure 8(a), case 2: 0.5 standard deviation is approximately 0.4).

Re: claim 12:
ZHENG discloses all the limitations of method claim 12.

Re: Claim 2:
ZHENG discloses:
The bladed disc of claim 1, wherein the set of blades comprises a rising subset of at least three neighboring blades in which there is an increasing trend of the geometric parameter in a first angular direction around the disc hub; and
wherein the set of blades comprises a falling subset of at least three neighboring blades in which there is a decreasing trend of the geometric parameter in the first angular direction (See Figs. 8a, page 4 para “Flow field in passages”, case 2 : which discloses a rising subset of at least three neighboring blades with increasing trend of geometry and set of blades comprises a falling subset of at least three neighboring blades in which there is a decreasing trend of the geometry).

Re: Claim 3:
ZHENG discloses:
The bladed disc of claim 2, wherein each blade in the rising subset has a higher value of the  geometric parameter than its previous neighbor in the rising subset (See Figs. 8a, case 2); and                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
wherein each blade in the falling subset has a lower value of the geometric parameter than its previous neighbor in the falling subset (See Figs. 8a, case 2).

Re: Claim 4:
ZHENG discloses:
The bladed disc of claim 2, wherein each blade in the set of blades belongs to either a rising subset or a falling subset (See Figs. 8a, case 2).

Re: Claim 8:
ZHENG discloses:
The bladed disc of claim 1, wherein the geometric parameter is a stagger angle of the blade (See Fig.8a: page 4 and para “flow field in passages and throughout the article).

Re: Claim 13:
ZHENG discloses:
The method of claim 12, wherein a superset of blades (See Fig.8a case 2) are provided containing the set of blades (See Fig.8a, case 2) , and wherein a respective value of the geometric parameter is determined for each blade of the superset (See Fig.8a case 2); and
wherein the method comprises selecting the set of blades from the superset for assembly around the disc hub (See Fig.8a case 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 10, 11 is/are rejected under 35 U.S.C. 103 as being un-patentable over “The Impact of Uncertain Stagger Angle Variation on High-Pressure Compressor Rotor Performance” by ZHENG et al. (ZHENG) combined with the following reasons.
Re: Claim 6:
ZHENG discloses:

This is merely a selection of angular gap of all neighboring blades as a matter of design choice, since electing an angular gaps between all neighboring blades in the set of blades sum to 360° is a matter of design choice, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect appropriate angular gaps between all neighboring blades in the set of blades sum to 360° as a matter of design choice, specifically when instant application does not disclose any unpredicted results , and the specific value claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A)

Re: Claim 7:
ZHENG discloses:
The bladed disc of claim 1, wherein a maximum interval in the geometric parameter between two neighboring blades in the set of blades is 100% or less of a standard deviation of the geometric parameter in the set of blades or less, for example 75% or less, or 50% or less.
ZHENG discloses an interval in the geometric parameter between the two neighboring blades in a set of blade, although ZHENG is silent regarding 100% or less of a standard deviation of the geometric parameter, however electing an interval in the geometric parameter between the two neighboring blades in a set of blade is a matter of design choice, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect 

Re: Claim 10:
ZHENG discloses:
The bladed disc of claim 1, wherein the geometric parameter is selected from the group consisting of:
a stagger angle of the blade, such as an untwisted stagger angle corresponding to a centrifugal loading condition of the blade (See Fig.8a: page 1 right hand column lines 4-15);
a thickness of the blade at one or more predetermined measurement points, for example at a trailing edge portion, at a mean aerodynamic chord, or at a leading edge portion (See Fig.8a: page 1 right hand column lines 4-15);
a camber line angle at the trailing edge  ; a camber line angle at the leading edge a curvature of a suction surface of the blade; a curvature of a pressure surface of the blade.
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to  have a camber line in a manner as 

Re: Claim 11:
ZHENG discloses:
A gas turbine engine (page 2 left column lines 16) comprising a bladed disk.
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to have a gas turbine engine having bladed disk of claim 1, since it is well known in the art that have a bladed disk in a turbine and it is merely a substitution of the disk in a gas turbine.

Claim(s) 9, 14-18 is/are rejected under 35 U.S.C. 103 as being un-patentable over  Non- Patent Literature “The Impact of Uncertain Stagger Angle Variation on High-Pressure Compressor Rotor Performance” by ZHENG et al. (ZHENG) in view of U.S Publication number 2018/0171803A1 to LAFITTE et al. (LAFITTE).
Re: Claim 9:
ZHENG discloses:
The bladed disc of claim 8, ZHENG discloses all the limitations of claim 8, ZHENG and wherein the stagger angle is an untwisted stagger angle ZHENG is silent regarding:
corresponding to a centrifugal loading condition of the blade.
However LAFITTE teaches:
corresponding to a centrifugal loading condition of the blade (LAFITTE: ¶0014-¶0015).


Re: Claim 14:
ZHENG discloses:
The method of claim 12, ZHENG discloses all the limitations of claim 12, ZHENG is silent regarding:
wherein the geometric parameter is determined whilst each respective blade is in a centrifugal loading condition (LAFITTE: ¶0014-¶0015, ¶0084).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure stagger angle of the blade to include the teachings of LAFITTE, because LAFITTE teaches a system and method of determining or forming an angle based on loading conditions in which the blades are in rotation and aerodynamically loaded, the blades can have behavior when hot, particularly unwinding and extension, but also vibrations, which differ from one blade to another, and LAFITTE advantageously responds to this problem by proposing a manufacturing method of a fan of a turbomachine in which the hot behavior of the blades is taken into account to determine the sequence of the blades around the disk of the fan.

Re: Claim 15:
ZHENG discloses:
The method of claim 12, ZHENG discloses all the limitations of claim 12, ZHENG is silent regarding:
wherein the geometric parameter is determined by modal analysis of the blade.
However LAFITTE teaches:
wherein the geometric parameter is determined by modal analysis of the blade (LAFITTE: ¶0079-¶0121).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure stagger angle of the blade to include the teachings of LAFITTE, because LAFITTE teaches a system and method of determining or forming an angle based on loading conditions in which the blades are in rotation and aerodynamically loaded, the blades can have behavior when hot, particularly unwinding and extension, but also vibrations, which differ from one blade to another, and LAFITTE advantageously responds to this problem by proposing a manufacturing method of a fan of a turbomachine in which the hot behavior of the blades is taken into account to determine the sequence of the blades around the disk of the fan.

Re: Claim 16:
ZHENG discloses:
The method of claim 12, ZHENG discloses all the limitations of claim 12, ZHENG is silent regarding:

However LAFITTE teaches:
wherein the geometric parameter is a simulated geometric parameter of the blade in a centrifugal loading condition, and wherein the simulated geometric parameter is simulated based on a relationship with one or more measured geometric or structural parameters of the blade in an unloaded condition (LAFITTE: ¶0079-¶0121). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure stagger angle of the blade to include the teachings of LAFITTE, because LAFITTE teaches a system and method of determining or forming an angle based on loading conditions in which the blades are in rotation and aerodynamically loaded, the blades can have behavior when hot, particularly unwinding and extension, but also vibrations, which differ from one blade to another, and LAFITTE advantageously responds to this problem by proposing a manufacturing method of a fan of a turbomachine in which the hot behavior of the blades is taken into account to determine the sequence of the blades around the disk of the fan.

Re: Claim 17:
ZHENG modified by LAFITTE discloses:
The method of claim 16, wherein the one or more measured geometric parameters are selected from the group consisting of:
a stagger angle of the blade (LAFITTE: ¶0084);

a camber line angle at the trailing edge; a camber line angle at the leading edge a curvature of a suction surface of the blade; and a curvature of a pressure surface of the blade.

Re: Claim 18:
ZHENG modified by LAFITTE discloses:
The method of claim 12, ZHENG discloses all the limitations of claim 12, and wherein the stagger angle is an untwisted stagger angle ZHENG is silent regarding wherein the geometric parameter is selected from the group consisting of:
However LAFITTE teaches:
a stagger angle of the blade, such as an untwisted stagger angle corresponding to a centrifugal loading condition of the blade (LAFITTE: ¶0014-¶0015, ¶0084);
a thickness of the blade at one or more predetermined measurement points, for example at a trailing edge portion, at a mean aerodynamic chord, or at a leading edge portion;
a camber line angle at the trailing edge; a camber line angle at the leading edge a curvature of a suction surface of the blade; and a curvature of a pressure surface of the blade.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure stagger angle of the blade to include the teachings of LAFITTE, because LAFITTE teaches a system and method of determining or forming an angle based on loading conditions in which the blades are in rotation and aerodynamically loaded, the blades can have behavior when hot, particularly unwinding and extension, but also vibrations, which differ from one blade to another, and LAFITTE advantageously responds to this problem 
Allowable Subject Matter and Prior Art
Claim (s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art Non- Patent Literature “The Impact of Uncertain Stagger Angle Variation on High-Pressure Compressor Rotor Performance” and U.S Publication number 2018/0171803A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 5:  “wherein the rising subset includes a blade having a value of the geometric parameter less than a median value of the geometric parameter in the set of blades, and a blade having a value of the geometric parameter more than the median value; and/or wherein the falling subset includes a blade having a value of the geometric parameter less than the median value, and a blade having a value of the geometric parameter more than the median value” in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
February 12, 2021